Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered September 10, 1986, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his statutory right to a speedy trial. We disagree. After subtracting periods of delay directly resulting from the defendant’s pretrial motions (CPL 30.30 [4] [a]; People v Worley, 66 NY2d 523, 527; People v Brown, 113 AD2d 812, lv denied 67 NY2d 649), delays to which the defendant consented by failing to object (CPL 30.30 [4] [b]; People v Seabrook, 126 AD2d 583, lv denied 69 NY2d 955; People v Gaggi, 104 AD2d 422, appeal dismissed 65 NY2d 636, rearg denied 65 NY2d 1054), adjournments at the defendant’s request (CPL 30.30 [4] [b]; People v Brown, supra), and delays resulting from the failure or inability of the defendant or his counsel to appear (CPL 30.30 [4] [c]; People v Hall, 61 AD2d 1050, 1051), the total time chargeable to the People is well within the permitted six calendar months, which, in this case, totaled 184 days (see, e.g., People v Jones, 105 AD2d 179, 188, affd 66 NY2d 529). Accordingly, the defendant’s motion to dismiss pursuant to CPL 30.30 was properly denied.
We have examined the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.